DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on November 21, 2018. The application contains claims 1-20: 
Claims 3, 10, and 17 are cancelled
Claims 1, 7, 8, 14, and 15 are amended
Claims 1, 2, 4-9, 11-16, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 06, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments and amendments filed on November 21, 2018 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 112
The amendments to claims are acknowledged and the corresponding claim rejections are withdrawn.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to the new limitations are moot in view of the new ground(s) of rejection necessitated by the new limitations introduced with the amendments. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Gu et al. (US 20170052946 A1) in view of Bhagwan et al. (US 20170193037 A1).

As per claim 1, Gu teaches a text classification method, comprising (Gu, Abstract):
for each of a plurality of keywords comprised in a keyword library of a

service information library (Gu, fig. 5, par. [0125], a keywords herein interpreted as the plurality of keywords, where the keywords comprises of label such as for example the keyword proud, great, not easy, and so on which are organized in a category/library of an emotion label library. Where the emotion label library can be interpreted as the service information library), determining, according to a word vector model, a word vector corresponding to a keyword (Gu, fig. 7, par. [0154], an input vector is constructed using the text features, classification is performed using an emotion classification model. Where the constructed of the vector can be interpreted as the determining, according to a word vector model, a word vector corresponding to the keyword, where the emotion classification model can be interpreted as the word vector model);
determining, based on the keyword library and the matching rule library using a pattern matching classifier, a first probability that a text belongs to each of a plurality of preset classes (Gu, figs. 5, 7, par. [0088], [0120], [0128], a k-Nearest Neighbor (k-NN) are used as rules for matching keyword/term pattern in a classifier function. Further, par. [0118], calculate a probability of a sentence belonging to an emotional attitude, where the emotional attitude can be interpreted as a preset class) by: 
obtaining, from the text using the pattern matching classifier, a word that is the same as a keyword in the keyword library, determining the obtained word as a keyword of the text (Gu, [0127], [0082]-[0084]: obtain a first keyword, e.g., happy, and use it to match to an emoji category happy in the emoji resource data, wherein the first keyword, happy, is the same as the emoji category label, happy), and, classifying the text based on the keyword of the text and the matching rule library using the pattern matching classifier, to obtain the first probability that the text belongs to each of the preset classes (Gu, figs. 5, 7, par. [0088], [0120], [0128], a k-Nearest Neighbor (k-NN) are used as rules for matching keyword/term pattern in a classifier function. Further, par. [0118], calculate a probability of a sentence belonging to an emotional attitude, where the emotional attitude can be interpreted as a preset class), wherein the matching rule library comprises a plurality of matching rules, each of the matching rules comprises at least one keyword in the keyword library, and each preset class corresponds to at least one matching rule in the matching rule library (Gu, figs. 5-7, par. [0122], a category for the emotional attitude can be created where category can be interpreted as a preset class and is interpreted to being created based on the results of the first probability that the text belongs to each of the preset classes); and
determining, based on the first probability that the text belongs to each of the preset classes, a class to which the text belongs from the preset classes (Gu, figs. 5-7, par. [0122], a category for the emotional attitude can be created where category can be interpreted as a preset 
However, it is noted that the prior art of Gu does not explicitly teach "determining a potential extended word of the keyword based on the word vector corresponding to the keyword; when an extension rule input for the potential extended word is received, and when an adding instruction for the potential extended word is detected, adding the potential extended word to the keyword library, and adding the extension rule to a matching rule library of the service information library;"
On the other hand, in the same field of endeavor, Bhagwan teaches determining a potential extended word of the keyword based on the word vector corresponding to the keyword (Fig. 4B, [0110]-[0114], [0106]: term-expansion for every keyword based on its vector representation);
when an extension rule input for the potential extended word is received, and when an adding instruction for the potential extended word is detected, adding the potential extended word to the keyword library, and adding the extension rule to a matching rule library of the service information library ([0114]: add related terms identified from a mail dataset into a joint dataset, wherein the joint dataset reads on “the keyword library”; [0110]: any known or to be known expansion algorithm or technique corresponds to “an extension rule” and is inherently used to match search terms to related expanded terms in future searches. It is also noted the service information library is taught by Gu, fig. 5, par. [0125]);
Therefore, it would have been obvious to one of ordinary skill in the art before the

effective filing date of the claimed invention to incorporate the teachings of Bhagwan that

teaches a search processing technique into Gu that teaches semantic understanding based emoji input. Additionally, this enhancing communication effects by efficiently using various emojis.
The motivation for doing so would be to improve the performance of content searching via 


As per claim 8, Gu teaches a text classification apparatus, comprising (Gu, Abstract):
a processor (Gu, fig. 12, par. [0228], one or more processors);
a memory to store a program and session information (Gu, figs. 5, 6, 12, par. [0229], memory, and a screen with a session information of a software);
a communications interface communicatively coupled to an external device and a client (Gu, figs. 3, 8, par. [0106], an interface communicate with client and cloud devices where the cloud devices are interpreted as the external device); and
a bus, wherein the processor, the memory, and the communications interface are communicatively coupled to each other via the bus, and wherein when the text classification apparatus runs, the processor is configured to execute the program stored in the memory, to perform operations, the operations including (Gu, fig, 12, a bus coupled the processor and memory devise to process information session and presenting to a user):
for each of a plurality of keywords comprised in a keyword library of a service information library (Gu, fig. 5, par. [0125], a keywords herein interpreted as the plurality of keywords, where the keywords comprises of label such as for example the keyword proud, great, not easy, and so on which are organized in a category/library of an emotion label library. Where the emotion label library can be interpreted as the service information library), determining, according to a word vector model, a word vector corresponding to a keyword (Gu, fig. 7, par. [0154], an input vector is constructed using the text features, classification is performed using an emotion classification model. Where the constructed of the vector can be interpreted as the determining, according to a word vector model, a word vector corresponding to the keyword, where the emotion classification model can be interpreted as the word vector model);
determining, based on the keyword library and the matching rule library using a pattern matching classifier, a first probability that a text belongs to each of a plurality of preset classes (Gu, figs. 5, 7, par. [0088], [0120], [0128], a k-Nearest Neighbor (k-NN) are used as rules for matching keyword/term pattern in a classifier function. Further, par. [0118], calculate a probability of a sentence belonging to an emotional attitude, where the emotional attitude can be interpreted as a preset class) by: 
obtaining, from the text using the pattern matching classifier, a word that is the same as a keyword in the keyword library, determining the obtained word as a keyword of the text (Gu, [0127], [0082]-[0084]: obtain a first keyword, e.g., happy, and use it to match to an emoji category happy in the emoji resource data, wherein the first keyword, happy, is the same as the emoji category label, happy), and, classifying the text based on the keyword of the text and the matching rule library using the pattern matching classifier, to obtain the first probability that the text belongs to each of the preset classes (Gu, figs. 5, 7, par. [0088], [0120], [0128], a k-Nearest Neighbor (k-NN) are used as rules for matching keyword/term pattern in a classifier function. Further, par. [0118], calculate a probability of a sentence belonging to an emotional attitude, where the emotional attitude can be interpreted as a preset class), wherein the matching rule library comprises a plurality of matching rules, each of the matching rules comprises at least one keyword in the keyword library, and each preset class corresponds to at least one matching rule in the matching rule library (Gu, figs. 5-7, par. [0122], a category for the emotional attitude can be created where category can be interpreted as a preset class and is interpreted to being created based on the results of the first probability that the text belongs to each of the preset classes); and
determining, based on the first probability that the text belongs to each of the preset classes, a class to which the text belongs from the preset classes (Gu, figs. 5-7, par. [0122], a category for the emotional attitude can be created where category can be interpreted as a preset 
However, it is noted that the prior art of Gu does not explicitly teach "determining a potential extended word of the keyword based on the word vector corresponding to the keyword; when an extension rule input for the potential extended word is received, and when an adding instruction for the potential extended word is detected, adding the potential extended word to the keyword library, and adding the extension rule to a matching rule library of the service information library;"
On the other hand, in the same field of endeavor, Bhagwan teaches determining a potential extended word of the keyword based on the word vector corresponding to the keyword (Fig. 4B, [0110]-[0114], [0106]: term-expansion for every keyword based on its vector representation);
when an extension rule input for the potential extended word is received, and when an adding instruction for the potential extended word is detected, adding the potential extended word to the keyword library, and adding the extension rule to a matching rule library of the service information library ([0114]: add related terms identified from a mail dataset into a joint dataset, wherein the joint dataset reads on “the keyword library”; [0110]: any known or to be known expansion algorithm or technique corresponds to “an extension rule” and is inherently used to match search terms to related expanded terms in future searches. It is also noted the service information library is taught by Gu, fig. 5, par. [0125]);
Therefore, it would have been obvious to one of ordinary skill in the art before the

effective filing date of the claimed invention to incorporate the teachings of Bhagwan that

teaches a search processing technique into Gu that teaches semantic understanding based emoji input. Additionally, this enhancing communication effects by efficiently using various emojis.
The motivation for doing so would be to improve the performance of content searching via 


As per claim 15, Gu teaches a non-transitory computer-readable medium storing computer instructions, which when executed by one or more processors, cause the one or more processors to perform task scheduling, including (Gu, Abstract, [0027], a computer readable storage medium. Further, fig. 12, par. [0228], one or more processors):
for each of a plurality of keywords comprised in a keyword library of a service information library (Gu, fig. 5, par. [0125], a keywords herein interpreted as the plurality of keywords, where the keywords comprises of label such as for example the keyword proud, great, not easy, and so on which are organized in a category/library of an emotion label library. Where the emotion label library can be interpreted as the service information library), determining, according to a word vector model, a word vector corresponding to a keyword (Gu, fig. 7, par. [0154], an input vector is constructed using the text features, classification is performed using an emotion classification model. Where the constructed of the vector can be interpreted as the determining, according to a word vector model, a word vector corresponding to the keyword, where the emotion classification model can be interpreted as the word vector model);
determining, based on the keyword library and the matching rule library using a pattern matching classifier, a first probability that a text belongs to each of a plurality of preset classes (Gu, figs. 5, 7, par. [0088], [0120], [0128], a k-Nearest Neighbor (k-NN) are used as rules for matching keyword/term pattern in a classifier function. Further, par. [0118], calculate a probability of a sentence belonging to an emotional attitude, where the emotional attitude can be interpreted as a preset class) by: 
obtaining, from the text using the pattern matching classifier, a word that is the same as a keyword in the keyword library, determining the obtained word as a keyword of the text (Gu, , and, classifying the text based on the keyword of the text and the matching rule library using the pattern matching classifier, to obtain the first probability that the text belongs to each of the preset classes (Gu, figs. 5, 7, par. [0088], [0120], [0128], a k-Nearest Neighbor (k-NN) are used as rules for matching keyword/term pattern in a classifier function. Further, par. [0118], calculate a probability of a sentence belonging to an emotional attitude, where the emotional attitude can be interpreted as a preset class), wherein the matching rule library comprises a plurality of matching rules, each of the matching rules comprises at least one keyword in the keyword library, and each preset class corresponds to at least one matching rule in the matching rule library (Gu, figs. 5-7, par. [0122], a category for the emotional attitude can be created where category can be interpreted as a preset class and is interpreted to being created based on the results of the first probability that the text belongs to each of the preset classes); and
determining, based on the first probability that the text belongs to each of the preset classes, a class to which the text belongs from the preset classes (Gu, figs. 5-7, par. [0122], a category for the emotional attitude can be created where category can be interpreted as a preset class and is interpreted to being created based on the results of the first probability that the text belongs to each of the preset classes).
However, it is noted that the prior art of Gu does not explicitly teach "determining a potential extended word of the keyword based on the word vector corresponding to the keyword; when an extension rule input for the potential extended word is received, and when an adding instruction for the potential extended word is detected, adding the potential extended word to the keyword library, and adding the extension rule to a matching rule library of the service information library;"
Bhagwan teaches determining a potential extended word of the keyword based on the word vector corresponding to the keyword (Fig. 4B, [0110]-[0114], [0106]: term-expansion for every keyword based on its vector representation);
when an extension rule input for the potential extended word is received, and when an adding instruction for the potential extended word is detected, adding the potential extended word to the keyword library, and adding the extension rule to a matching rule library of the service information library ([0114]: add related terms identified from a mail dataset into a joint dataset, wherein the joint dataset reads on “the keyword library”; [0110]: any known or to be known expansion algorithm or technique corresponds to “an extension rule” and is inherently used to match search terms to related expanded terms in future searches. It is also noted the service information library is taught by Gu, fig. 5, par. [0125]);
Therefore, it would have been obvious to one of ordinary skill in the art before the

effective filing date of the claimed invention to incorporate the teachings of Bhagwan that

teaches a search processing technique into Gu that teaches semantic understanding based emoji input. Additionally, this enhancing communication effects by efficiently using various emojis.
The motivation for doing so would be to improve the performance of content searching via automatically augmenting search terms for increased efficiency and effectiveness in searching for and identifying content to provide a user.


Claims 2, 9, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable

over Gu et al. (US 20170052946 A1) in view of Bhagwan et al. (US 20170193037 A1) in further

view of Kesin (US 20160342681 A1).



Gu and Bhagwan teach all the limitations as discussed in claim 1 above.
However, it is noted that the combination  of  the prior art of Gu and Bhagwan do not explicitly teach "wherein the determining a potential extended word of the keyword based on the word vector corresponding to the keyword comprises: determining, according to the word vector model, a word vector corresponding to each word comprised in a text dataset; calculating similarity between the word vector corresponding to the keyword and the word vector corresponding to each word comprised in the text dataset; and determining a similar word in the text dataset as the potential extended word of the keyword, wherein similarity between a word vector corresponding to the similar word and the word vector corresponding to the keyword is greater than a predetermined similarity."
On the other hand, in the same field of endeavor, Kesin teaches wherein the determining a potential extended word of the keyword based on the word vector corresponding to the keyword comprises: determining, according to the word vector model, a word vector corresponding to each word comprised in a text dataset (Kesin, generate a word vector indicating the presence and/or count of words in the text of the segment. Where the text of the segment can be interpreted as the text dataset);
calculating similarity between the word vector corresponding to the keyword and the word vector corresponding to each word comprised in the text dataset (Kesin, fig. 9, par. [0075], determine the similarity of segments may be to use a cosine distance formula and/or a cosine similarity, where the similarity determined herein can be interpreted as the calculating similarity between the word vector corresponding to the keyword and the word vector corresponding to each word comprised in the text dataset); and
determining a similar word in the text dataset as the potential extended word of the keyword, wherein similarity between a word vector corresponding to the similar word and the word vector corresponding to the keyword is greater than a predetermined similarity (Kesin, fig. 9, par. [0075], each word of the word vector is compare to find similarity based on a predefined threshold establish to determine the similarity between the words).
Therefore, it would have been obvious to one of ordinary skill in the art before the

effective filing date of the claimed invention to incorporate the teachings of Kesin that

teaches a platform to search and retrieve keywords into the combination of Gu that

teaches semantic understanding based emoji input, and Bhagwan that teaches a search processing technique. Additionally, this enhancing communication effects by efficiently using various emojis.
The motivation for doing so would be to improve information retrieval (Kesin, par. [0028]).


As per claim 9, Gu and Bhagwan teach all the limitations as discussed in claim 8 above.
However, it is noted that the combination of the prior art of Gu and

Bhagwan do not explicitly teach "wherein the determining a potential extended word of the keyword based on the word vector corresponding to the keyword comprises: determining, according to the word vector model, a word vector corresponding to each word comprised in a text dataset; calculating similarity between the word vector corresponding to the keyword and the word vector corresponding to each word comprised in the text dataset; and determining a similar word in the text dataset as the potential extended word of the keyword, wherein similarity between a word vector corresponding to the similar word and the word vector corresponding to the keyword is greater than a predetermined similarity."
Kesin teaches wherein the determining a potential extended word of the keyword based on the word vector corresponding to the keyword comprises: determining, according to the word vector model, a word vector corresponding to each word comprised in a text dataset (Kesin, generate a word vector indicating the presence and/or count of words in the text of the segment. Where the text of the segment can be interpreted as the text dataset);
calculating similarity between the word vector corresponding to the keyword and the word vector corresponding to each word comprised in the text dataset (Kesin, fig. 9, par. [0075], determine the similarity of segments may be to use a cosine distance formula and/or a cosine similarity, where the similarity determined herein can be interpreted as the calculating similarity between the word vector corresponding to the keyword and the word vector corresponding to each word comprised in the text dataset); and
determining a similar word in the text dataset as the potential extended word of the keyword, wherein similarity between a word vector corresponding to the similar word and the word vector corresponding to the keyword is greater than a predetermined similarity (Kesin, fig. 9, par. [0075], each word of the word vector is compare to find similarity based on a predefined threshold establish to determine the similarity between the words).
Therefore, it would have been obvious to one of ordinary skill in the art before the

effective filing date of the claimed invention to incorporate the teachings of Kesin that

teaches a platform to search and retrieve keywords into the combination of Gu thatteaches semantic understanding based emoji input, and Bhagwan that teaches a search processing technique. Additionally, this enhancing communication effects by efficiently using various emojis.
The motivation for doing so would be to improve information retrieval (Kesin, par. [0028]).


As per claim 16, Gu and Bhagwan teach all the limitations as discussed in claim 15 above.
However, it is noted that the combination of the prior art of Gu and

Bhagwan do not explicitly teach "wherein the determining a potential extended word of the keyword based on the word vector corresponding to the keyword comprises: determining, according to the word vector model, a word vector corresponding to each word comprised in a text dataset; calculating similarity between the word vector corresponding to the keyword and the word vector corresponding to each word comprised in the text dataset; and determining a similar word in the text dataset as the potential extended word of the keyword, wherein similarity between a word vector corresponding to the similar word and the word vector corresponding to the keyword is greater than a predetermined similarity. "
On the other hand, in the same field of endeavor, Kesin teaches wherein the determining a potential extended word of the keyword based on the word vector corresponding to the keyword comprises: determining, according to the word vector model, a word vector corresponding to each word comprised in a text dataset (Kesin, generate a word vector indicating the presence and/or count of words in the text of the segment. Where the text of the segment can be interpreted as the text dataset);
calculating similarity between the word vector corresponding to the keyword and the word vector corresponding to each word comprised in the text dataset (Kesin, fig. 9, par. [0075], determine the similarity of segments may be to use a cosine distance formula and/or a cosine similarity, where the similarity determined herein can be interpreted as the calculating similarity between the word vector corresponding to the keyword and the word vector corresponding to each word comprised in the text dataset); and
determining a similar word in the text dataset as the potential extended word of the keyword, wherein similarity between a word vector corresponding to the similar word and the word vector corresponding to the keyword is greater than a predetermined similarity (Kesin, fig. 9, par. [0075], each word of the word vector is compare to find similarity based on a predefined threshold establish to determine the similarity between the words).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to
incorporate the teachings of Kesin that teaches a platform to search and retrieve

keywords into the combination of Gu that teaches semantic understanding based emoji

input, and Bhagwan that teaches a search processing technique. Additionally, this enhancing communication effects by efficiently using various emojis.
The motivation for doing so would be to improve information retrieval (Kesin, par. [0028]).

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable

over Gu et al. (US 20170052946 A1) in view of Bhagwan et al. (US 20170193037 A1) in further

view of Bellosi et al. (US 20170195487 A1).



As per claim 4, Gu and Bhagwan teach all the limitations as discussed in claim 1 above.
However, it is noted that the combination  of  the prior art of Gu and Bhagwan do not explicitly teach "wherein the determining, based on the first probability that the text belongs to each of the preset classes, a class to which the text belongs from the preset classes comprises: determining, based on a plurality of preset semantic feature vectors comprised in a semantic classifier, a second probability that the text belongs to each of the preset classes, wherein the preset semantic feature vectors are in a one-to-one correspondence with the preset classes; and determining, based on the first probability that the text belongs to each of the preset classes and the second probability that the text belongs to each of the preset classes, the class to which the text belongs from the preset classes."
On the other hand, in the same field of endeavor, Bellosi teaches wherein the determining, based on the first probability that the text belongs to each of the preset classes, a class to which the text belongs from the preset classes comprises: determining, based on a plurality of preset semantic feature vectors comprised in a semantic classifier, a second probability that the text belongs to each of the preset classes, wherein the preset semantic feature vectors are in a one-to-one correspondence with the preset classes ([0160], [0102]-[0112]: produce a set of second probabilities representing the likelihood of a call belonging to each possible call reason or category, wherein each category is represented as a set of binary features and corresponds to a particular call reason); and
determining, based on the first probability that the text belongs to each of the preset classes and the second probability that the text belongs to each of the preset classes, the class to which the text belongs from the preset classes ([0160]: use the first and second probabilities for each category to determine whether or not a call belongs to a particular category).
Therefore, it would have been obvious to one of ordinary skill in the art before the

effective filing date of the claimed invention to incorporate the teachings of Bellosi into the

combination of Gu that teaches semantic understanding based emoji input, and Bhagwan that teaches a search processing technique. Additionally, this enhancing communication effects by efficiently using various emojis.
The motivation for doing so would be to increase the accuracy of assigning category to incoming data and improve the performance of the classification process as taught by Bellosi ([0011]-[0014]).


Gu and Bhagwan and Bellosi teach all the limitations as discussed in claim 4 above.
Bhagwan further teaches 
the method according to claim 4, wherein the determining, based on a plurality of preset semantic feature vectors comprised in a semantic classifier, a second probability that the text belongs to each of the preset classes comprises: 
determining a semantic feature vector of each word in the text using the semantic classifier; 
determining a semantic feature vector of the text based on the semantic feature vector of each word in the text using the semantic classifier; 
for each of the preset semantic feature vectors, calculating similarity between the preset semantic feature vector and the semantic feature vector of the text using the semantic classifier; and 
determining the similarity obtained by calculation as a second probability that the text belongs to a preset class corresponding to the preset semantic feature vector (this limitation is merely reciting the generic steps utilized by language models. [0082], [0034]: represent each word as a feature vector, and represent each search as an n-dimensional feature vector, where the information associated with the words within each search corresponds to a node(s) on the vector. The remainder of this limitation has been addressed in the parent claim).

As per claim 6, Gu and Bhagwan and Bellosi teach all the limitations as discussed in claim 4 above.
Bellosi further teaches
the method according to claim 4, wherein the determining, based on the first probability that the text belongs to each of the preset classes and the second probability that the text belongs to each of the preset classes, the class to which the text belongs from the preset classes comprises: 
determining at least one target preset class from the preset classes; 
for each of the at least one target preset class, determining a first probability and a second probability corresponding to the target preset class; 
performing, based on a first weight corresponding to the pattern matching classifier and a second weight corresponding to the semantic classifier, weighted averaging on the first probability and the second probability corresponding to the target preset class, to obtain a weighted probability; and 
when the weighted probability is greater than a predetermined probability, determining the target preset class as the class to which the text belongs ([0118]-[0121]: combine the first probability obtained from the rules module and the second probability obtained from the probabilistic module by weight, and determine a predicted category based on a configurable threshold. The remainder of this limitation has been addressed in the parent claim).

As per claim 7, Gu and Bhagwan and Bellosi teach all the limitations as discussed in claim 6 above.
Gu further teaches
the method according to claim 6, wherein the determining at least one target preset class from the preset classes comprises at least one of the following two manners operations: 
obtaining N first probabilities from a plurality of first probabilities corresponding to the preset classes in a descending order of the first probabilities, and determining a preset class corresponding to each of the N first probabilities as the target preset class, wherein N is a natural number greater than or equal to 1; or 
obtaining N second probabilities from a plurality of second probabilities corresponding to the preset classes in a descending order of the second probabilities, and determining a preset class corresponding to each of the N second probabilities as the target preset class (Fig. 6, [0143]-[0146]: obtain multiple first emoji candidates, sorted based on similarity or probability, wherein each emoji corresponds to a preset class and the probability corresponds to the second probability).


As per claim 11, Gu and Bhagwan teach all the limitations as discussed in claim 8 above.
However, it is noted that the combination  of  the prior art of Gu and Bhagwan do not explicitly teach "wherein the determining, based on the first probability that the text belongs to each of the preset classes, a class to which the text belongs from the preset classes comprises: determining, based on a plurality of preset semantic feature vectors comprised in a semantic classifier, a second probability that the text belongs to each of the preset classes, wherein the preset semantic feature vectors are in a one-to-one correspondence with the preset classes; and determining, based on the first probability that the text belongs to each of the preset classes and the second probability that the text belongs to each of the preset classes, the class to which the text belongs from the preset classes."
On the other hand, in the same field of endeavor, Bellosi teaches wherein the determining, based on the first probability that the text belongs to each of the preset classes, a class to which the text belongs from the preset classes comprises: determining, based on a plurality of preset semantic feature vectors comprised in a semantic classifier, a second probability that the text belongs to each of the preset classes, wherein the preset semantic feature vectors are in a one-to-one correspondence with the preset classes ([0160], [0102]-[0112]: produce a set of second probabilities representing the likelihood of a call belonging to each possible call reason or category, wherein each category is represented as a set of binary features and corresponds to a particular call reason); and
determining, based on the first probability that the text belongs to each of the preset classes and the second probability that the text belongs to each of the preset classes, the class to which the text belongs from the preset classes ([0160]: use the first and second probabilities for each category to determine whether or not a call belongs to a particular category).
Therefore, it would have been obvious to one of ordinary skill in the art before the

effective filing date of the claimed invention to incorporate the teachings of Bellosi into the

combination of Gu that teaches semantic understanding based emoji input, and Bhagwan that teaches a search processing technique. Additionally, this enhancing communication effects by efficiently using various emojis.
The motivation for doing so would be to increase the accuracy of assigning category to incoming data and improve the performance of the classification process as taught by Bellosi ([0011]-[0014]).


As per claim 12, Gu and Bhagwan and Bellosi teach all the limitations as discussed in claim 11 above.
Bhagwan further teaches 
wherein the determining, based on a plurality of preset semantic feature vectors comprised in a semantic classifier, a second probability that the text belongs to each of the preset classes comprises: 
determining a semantic feature vector of each word in the text using the semantic classifier; 
determining a semantic feature vector of the text based on the semantic feature vector of each word in the text using the semantic classifier; 
for each of the preset semantic feature vectors, calculating similarity between the preset semantic feature vector and the semantic feature vector of the text using the semantic classifier; and 
determining the similarity obtained by calculation as a second probability that the text belongs to a preset class corresponding to the preset semantic feature vector (this limitation is merely reciting the generic steps utilized by language models. [0082], [0034]: represent each word as a feature vector, and represent each search as an n-dimensional feature vector, where the information associated with the words within each search corresponds to a node(s) on the vector. The remainder of this limitation has been addressed in the parent claim).

As per claim 13, Gu and Bhagwan and Bellosi teach all the limitations as discussed in claim 11 above.
Bellosi further teaches
wherein the determining, based on the first probability that the text belongs to each of the preset classes and the second probability that the text belongs to each of the preset classes, the class to which the text belongs from the preset classes comprises: 
determining at least one target preset class from the preset classes; 
for each of the at least one target preset class, determining a first probability and a second probability corresponding to the target preset class; 
performing, based on a first weight corresponding to the pattern matching classifier and a second weight corresponding to the semantic classifier, weighted averaging on the first probability and the second probability corresponding to the target preset class, to obtain a weighted probability; and 
when the weighted probability is greater than a predetermined probability, determining the target preset class as the class to which the text belongs ([0118]-[0121]: combine the first probability obtained from the rules module and the second probability obtained from the probabilistic module by weight, and determine a predicted category based on a configurable threshold. The remainder of this limitation has been addressed in the parent claim).

As per claim 14, Gu and Bhagwan and Bellosi teach all the limitations as discussed in claim 13 above.
Gu further teaches
wherein the determining at least one target preset class from the multiple preset classes comprises at least one of the following operations: 
obtaining N first probabilities from a plurality of first probabilities corresponding to the preset classes in a descending order of the first probabilities, and determining a preset class corresponding to each of the N first probabilities as the target preset class, wherein N is a natural number greater than or equal to 1; or 
obtaining N second probabilities from a plurality of second probabilities corresponding to the preset classes in a descending order of the second probabilities, and determining a preset class corresponding to each of the N second probabilities as the target preset class (Fig. 6, [0143]-[0146]: obtain multiple first emoji candidates, sorted based on similarity or probability, wherein each emoji corresponds to a preset class and the probability corresponds to the second probability).


As per claim 18, Gu and Bhagwan teach all the limitations as discussed in claim 15 above.
However, it is noted that the combination  of  the prior art of Gu and Bhagwan do not explicitly teach "wherein the determining, based on the first probability that the text belongs to each of the preset classes, a class to which the text belongs from the preset classes comprises: determining, based on a plurality of preset semantic feature vectors comprised in a semantic classifier, a second probability that the text belongs to each of the preset classes, wherein the preset semantic feature vectors are in a one-to-one correspondence with the preset classes; and determining, based on the first probability that the text belongs to each of the preset classes and the second probability that the text belongs to each of the preset classes, the class to which the text belongs from the preset classes."
On the other hand, in the same field of endeavor, Bellosi teaches wherein the determining, based on the first probability that the text belongs to each of the preset classes, a class to which the text belongs from the preset classes comprises: determining, based on a plurality of preset semantic feature vectors comprised in a semantic classifier, a second probability that the text belongs to each of the preset classes, wherein the preset semantic feature vectors are in a one-to-one correspondence with the preset classes ([0160], [0102]-; and
determining, based on the first probability that the text belongs to each of the preset classes and the second probability that the text belongs to each of the preset classes, the class to which the text belongs from the preset classes ([0160]: use the first and second probabilities for each category to determine whether or not a call belongs to a particular category).
Therefore, it would have been obvious to one of ordinary skill in the art before the

effective filing date of the claimed invention to incorporate the teachings of Bellosi into the

combination of Gu that teaches semantic understanding based emoji input, and Bhagwan that teaches a search processing technique. Additionally, this enhancing communication effects by efficiently using various emojis.
The motivation for doing so would be to increase the accuracy of assigning category to incoming data and improve the performance of the classification process as taught by Bellosi ([0011]-[0014]).


As per claim 19, Gu and Bhagwan and Bellosi teach all the limitations as discussed in claim 18 above.
Bhagwan further teaches 
wherein the determining, based on a plurality of preset semantic feature vectors comprised in a semantic classifier, a second probability that the text belongs to each of the preset classes comprises: 
determining a semantic feature vector of each word in the text using the semantic classifier; 
determining a semantic feature vector of the text based on the semantic feature vector of each word in the text using the semantic classifier; 
for each of the preset semantic feature vectors, calculating similarity between the preset semantic feature vector and the semantic feature vector of the text using the semantic classifier; and 
determining the similarity obtained by calculation as a second probability that the text belongs to a preset class corresponding to the preset semantic feature vector (this limitation is merely reciting the generic steps utilized by language models. [0082], [0034]: represent each word as a feature vector, and represent each search as an n-dimensional feature vector, where the information associated with the words within each search corresponds to a node(s) on the vector. The remainder of this limitation has been addressed in the parent claim).

As per claim 20, Gu and Bhagwan and Bellosi teach all the limitations as discussed in claim 18 above.
Bellosi further teaches
wherein the determining, based on the first probability that the text belongs to each of the preset classes and the second probability that the text belongs to each of the preset classes, the class to which the text belongs from the preset classes comprises: 
determining at least one target preset class from the preset classes; 
for each of the at least one target preset class, determining a first probability and a second probability corresponding to the target preset class; 
performing, based on a first weight corresponding to the pattern matching classifier and a second weight corresponding to the semantic classifier, weighted averaging on the first probability and the second probability corresponding to the target preset class, to obtain a weighted probability; and 
when the weighted probability is greater than a predetermined probability, determining the target preset class as the class to which the text belongs ([0118]-[0121]: combine the first probability obtained from the rules module and the second probability obtained from the probabilistic module by weight, and determine a predicted category based on a configurable threshold. The remainder of this limitation has been addressed in the parent claim).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168